By the Court:
Chase was a person employed by defendant in the same general business as plaintiff.
The common employer was not bound to respond in damages for any injury occurring to plaintiff by reason of the negligence of Chase, in the absence of evidence that he had neglected to use ordinary care in the selection of Chase as a person properly qualified to discharge the duties imposed upon him. (Civil Code, sec. 1970; McLean v. Blue Point M. Co. 51 Cal. 255 ; Collier v. Steinhart, Ibid. 119.)
Judgment and order reversed, and cause remanded for a new trial.